Garland, J.

delivered the opinion of the court.
This is an action for an assault and battery, committed oil both the plaintiffs, who say they were beaten iñ a most cruel manner, and lay their damages at $500. The defendants first plead the general issrte and further say if they did beat the plaintiffs, they were in a “greát passion without knowing what they were doing and upon great provocation such as ought to excuse what they may have done.”'
The evidence show's that both the defendants were intoxicated, riotous and noisy in a coffee-house where Fredwost was seated playing dominos with another person. It does not appear the plaintiffs gave either of the defendants the slightest provocation, to justify one of them in knocking down and kicking the woman, and the other in beating the man in such a manner as to confine him to his bed for nearly a week, according to the testimony of the attending physician and another witness.
The judgment is for the full amount of the damages claimed and we see no reason to reverse it.
The judgment of the District Court is affirmed with costs.